Citation Nr: 0501936	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-11 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for a left corneal scar, 
currently evaluated as noncompensably disabling.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991 with four months of prior active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the RO in Philadelphia, 
Pennsylvania.

The Board notes that in his June 2000 substantive appeal, the 
veteran appealed the issues of an increased rating for the 
scar on his left cornea, as well as service connection for a 
skin condition and increased ratings for hypertension and 
asthma.  

In a September 2000 rating decision, the RO granted a 30 
percent evaluation for the veteran's asthma.  In a November 
2000 statement, the veteran stated that he was satisfied with 
the 30 percent evaluation.  He also indicated that he 
understood the basis for the 10 percent evaluation for his 
hypertension and agreed with the assigned 10 percent 
evaluation.  

The Board also notes that service connection for eczema was 
granted via a March 2004 rating decision.



REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law in November 2000 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The Act 
and the implementing regulations are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran maintains that his service-connected left corneal 
scar is productive of pain and incapacity, and that his left 
eye requires rest.  While VA optometry records and reports of 
VA examinations indicate that the veteran suffers no loss of 
visual acuity or field, the medical evidence does not 
specifically address the extent of any pain, incapacity or 
rest requirements due to the veteran's left corneal scar.  
The Board therefore concludes that an additional examination 
is necessary prior to further appellate review of this issue.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA eye examination to 
determine the current severity of the 
service-connected left corneal scar.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.   Any special diagnostic 
studies deemed necessary should be 
performed.  All clinical manifestations 
of the veteran's service-connected left 
corneal scar should be reported in 
detail.  The examiner should indicate 
whether there is any currently active 
pathology due to the disability.  The 
examiner should specifically comment upon 
whether the veteran's corneal scar 
requires that he rest his left eye, and 
if so, the impact of such rest 
requirements upon the veteran's daily 
activities.  The examiner should also 
address the extent of any pain due to the 
disability and indicate the nature and 
extent of any episodic incapacity caused 
by the disability.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




